 In the,MatterofHOME MANUFACTURINGCOMPANYandINTERNA-TIONAL LADIES GARMENT WORKERS UNION, LOCAL 120, A. F. OF L.Case No. R-1968CERTIFICATION OF REPRESENTATIVESSeptember 19, 19.10On August 21, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceeding.'Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on September 4, 1940,under the direction and supervision of the Regional Director for theThirteenth Region (Chicago, Illinois)..On September 6, 1940, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties his Election Report.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.The Regional Director reported the following results of the bal-loting :Total number of ballots cast________________________________ 145Total number of ballots cast for International Ladies GarmentWorkers Union, Local 120, A. F. of L______________________ 79Total number of ballotscast against theaforementioned union- 57Total numberof challenged ballots__________________________9Total number of blank ballots______________________________0Totalnumber ofvoid ballots________________________________0Since the number of challenged ballots cannot affect the result ofthe election, we find it unnecessary to pass upon the challenges.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that International Ladies Garment WorkersUnion, Local 120, A. F. of L., has been designated and selected by a126 N L R. B 916.27 N. L. R. B., No. 73.330 HOMEMANUFACTURING COMPANY331majority of all employees in the Company'sDecatur plant who oc-cupy positions listed on the Company's pay roll of June 29, 1940,including Leona Mundwiler and Helen Koscessa,except employeesoccupying positions similar to those occupied by employees specif-ically excluded in, the Decision in this proceeding, as their repre-sentative for the purposes of collective bargaining and that, pursuantto Section 9 (a) of the Act, International Ladies Garment WorkersUnion, Local 120,A. F. of L., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.